 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 FRANK J. RIEBLI (CABN 221152)
   NEAL C. HONG (ILBN 6309265)
 5 Assistant United States Attorneys
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Frank.Riebli@usdoj.gov
 8        Neal.Hong@usdoj.gov

 9 Attorneys for United States of America
10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        )   Case No. CR 18-448 JST
                                                      )
14           Plaintiff,                               )   STIPULATION AND [PROPOSED] ORDER TO
                                                      )   CONTINUE AND EXCLUDE TIME UNDER THE
15      v.                                            )   SPEEDY TRIAL ACT FROM APRIL 5, 2019
                                                      )   THROUGH MAY 24, 2019
16   BRITT DUNN,                                      )
     TYLER SOOHOO, and,                               )
17   MICHAEL SWENK,                                   )
                                                      )
18           Defendants.                              )
                                                      )
19                                                    )
20

21           On April 5, 2019, the parties appeared before the Court for a status conference. The Government

22 has provided additional discovery to the defendants. Counsels for the defendants require additional time

23 to review the additional discovery in order to effectively prepare their clients’ cases. The parties agree

24 that the time between April 5, 2019 to May 24, 2019 should be excluded in order to provide reasonable

25 time necessary for the effective preparation of counsel pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv). The

26 parties agree that the ends of justice served by granting the continuance outweigh the best interest of the

27 public and the defendant in a speedy trial.

28

                                                          1
 1   DATED: April 18, 2019

 2                           Respectfully Submitted,

 3                           DAVID L. ANDERSON
                             United States Attorney
 4
                             /s/ Neal Hong
 5                           NEAL C. HONG
 6                           FRANK J. RIEBLI
                             Assistant United States Attorneys
 7
                             /s/ Richard Tamor
 8                           RICHARD A. TAMOR
                             Attorney for Britt Dunn
 9
10                           /s/ Scott Sugarman
                             SCOTT A. SUGARMAN
11                           Attorney for Tyler Soohoo

12                           /s/ Michael Levinsohn
                             MICHAEL W. LEVINSOHN
13                           Attorney for Michael Swenk
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                             2
 1                                           [PROPOSED] ORDER

 2          For the reasons stated above, the Court orders that the case be continued from April 5, 2019 to

 3 May 24, 2019, and finds that the exclusion of time from April 5, 2019 to May 24, 2019 is warranted and

 4 that the ends of justice served by the continuance outweigh the best interests of the public and the

 5 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The failure to grant the requested continuance

 6 would deny effective preparation of counsel, and would result in a miscarriage of justice. 18 U.S.C. §§
                                                                      ISTRIC
 7 3161 (h)(7)(B)(iv).
                                                                 TES D      TC
                                                               TA
 8          IT IS SO ORDERED.




                                                                                             O
                                                          S




                                                                                              U
                                                         ED




                                                                                               RT
                                                                         DERED
 9


                                                     UNIT
                                                                   O O R
           April 18, 2019
10 DATED: _____________________                            IT IS S
                                                         ________________________________




                                                                                                     R NIA
                                                         JON S. TIGAR
11                                                       United States District Court Judge
                                                                                       Ti ga r
                                                     NO

                                                                                n S.
                                                                   J u d ge J o




                                                                                                     FO
12
                                                       RT




                                                                                                 LI
13                                                            ER
                                                         H




                                                                                             A
                                                                   N                             C
14                                                                     D IS T IC T        OF
                                                                             R
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3
